Citation Nr: 1142195	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  03-26 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an extraschedular evaluation for traumatic arthritis of the right femur with postoperative residuals of fracture of the right femoral neck for the period from March 29, 2007.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from September 1970 to February 1971. 

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in February 2010.  This matter was originally on appeal from a March 2003 rating decision by the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In September 2005 the Veteran testified at a personal hearing before a Veterans Law Judge who is no longer employed by the Board. A transcript of that hearing is of record.  In September 2011, the Veteran was asked if he desired an opportunity to testify at another hearing.  In October 2011, the Veteran submitted a statement which indicated that he did not wish to appear at a hearing.   

During the September 2005 hearing, the Veteran raised the issue of service connection for a right knee disorder secondary to his right femur disability. The Board referred the issue to the RO in the December 2005 and February 2008 remand decisions.  To date, no action has been taken.  As noted below, the Board is remanding the issue on appeal to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for consideration of an extraschedular evaluation due in part to the unusual right knee pain referred from the Veteran's right hip disability.  Nevertheless, this issue is being referred again to the RO for appropriate action.

The issue of entitlement to an extraschedular evaluation in excess of 60 percent for traumatic arthritis of the right femur with postoperative residuals of fracture of the right femoral neck since March 29, 2007, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is competent medical evidence of record that the Veteran's service-connected traumatic arthritis of the right femur with postoperative residuals of fracture of the right femoral neck presents such an unusual disability picture since March 29, 2007, so as to require consideration of an extraschedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).


CONCLUSION OF LAW

The criteria for referral to the Director of Compensation and Pension for consideration of an extraschedular rating for service-connected traumatic arthritis of the right femur with postoperative residuals of fracture of the right femoral neck have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.321 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to increased rating claims, section 5103(a) requires the Secretary, for increased-rating claims, to notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1279-80 (Fed. Cir. 2009) (Vazquez-Flores II); Vazquez-Flores v. Shinseki, 22 Vet. App. 37, 43 (2008) (Vazquez-Flores I). 

Initially, the Board observes that in light of the favorable outcome of this appeal with respect to whether the evidence indicates that the Veteran's service-connected right hip disability presents such an unusual or exceptional disability picture so as to require consideration of an extra-schedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1), any perceived lack of notice or development under the VCAA should not be considered prejudicial.  To that end, the Board notes that it is expected that when the claim is returned to the RO for further development and reviewed on the basis of the additional evidence, the RO will properly conduct all necessary VCAA notice and development in accordance with its review of the underlying claim.

Extraschedular Consideration

Historically, the Veteran fractured the neck of his right femur on November 18, 1970 after he fell while running on an obstacle course.  An open reduction and internal fixation with a Richard's compression screw was undertaken.  The Veteran's postoperative course was complicated on the 3rd postoperative night by the onset of deep right calf pain, a diagnosis of deep thrombophlebitis was made, and the Veteran was started on anticoagulation therapy.  The Veteran was maintained in balanced suspension and skeletal traction for a period of three weeks at which time his wound had completely healed and his sutures were removed.  He was placed in a cast; however, because of difficulty with the cast, a good part of the anterior portion of the cast was removed.  In March 1971, the Veteran's cast was removed.  On VA examination in November 1971, the Veteran complained of pain in the right hip on prolonged standing or sitting and some limping due to pain.  Examination disclosed some muscle atrophy, limitation of motion, and well-healed postoperative scar.  X-rays revealed satisfactory healing of the fracture and position of the screw plate fixation device.  

The Veteran underwent VA examination on March 29, 2007.  At that time, the Veteran complained of pain over the right hip, right knee, and scars from traction, as well as intermittent swelling of hip and knee.  The Veteran reported using a cane for walking, being unable to stand for more than a few minutes, and being unable to walk for more than a few yards.  The Veteran reported right hip deformity as well as giving way, instability, pain, stiffness, and weakness of the right hip and knee in addition to locking episodes several times a week and repeated effusion of the right knee.  Physical examination demonstrated antalgic gait, right knee flexion from zero to 60 degrees with pain at 45 degrees and right hip flexion from zero to 50 degrees with a loss of an additional 10 degrees on repetitive use.  The Veteran demonstrated no abduction, no internal rotation, and external rotation from zero to 20 degrees with a loss of an additional 10 degrees on repetitive use.  The examiner noted that any range of motion of the left hip caused pain in the right hip.  There was no loss of a bone or part of a bone, there was no inflammatory arthritis, and no joint ankylosis.  The right leg was 3 centimeters shorter than the left leg.  

The examiner noted that right hip degenerative joint disease and right knee pain were caused by or the result of his right hip fracture.  

The Veteran underwent VA examination in June 2009.  At that time, the Veteran reported right hip deformity, giving way, pain, stiffness, weakness, incoordination, and decreased speed of joint motion.  The Veteran denied instability, episodes of dislocation or subluxation, locking episodes, effusions, and flare-ups of joint disease.  The Veteran reported that he missed about 3-4 days total of work due to his right hip pain.  The Veteran reported being able to stand for 15-30 minutes and being unable to walk more than a few yards.  The Veteran reported frequently using a cane.  Physical examination demonstrated antalgic gait, and abnormal findings included right knee pain greater than right hip pain, a shortening of the right leg, and a decreased range of motion compared to the left hip.  The Veteran demonstrated right hip flexion from zero to 45 degrees, no right hip extension, and right hip abduction from zero to 5 degrees.  The Veteran was unable to cross his right leg over his left or bring his toes out 15 degrees.  The examiner noted that his right leg length was 0.5 centimeter shorter than his left leg, that flexion of the left hip caused pain referred to the right hip, and that he had almost no rotation of the right hip and no abduction/adduction.  In addition, the examiner noted that examination of the knees was carried out because of the Veteran's history of right knee pain and that range of right knee motion was limited because of pain in the anterior tibia just below the patella where the Veteran had a traction pin place for two weeks which drained for "a long time" after the pin was removed.  The examiner also noted that to a lesser extent, range of motion of the left knee also caused pain referred to the right hip.   

A May 2010 Physical Therapy Initial Note indicates that the Veteran presented with complaints of right hip, right knee and also pain in the right side of the neck due to leaning to the left all the time.  The Veteran ambulated into the department using a cane in his left hand, increased lateral lean to left with poor right hip and knee flexion during gait substituting with trunk motion.  The Veteran stood with weight shifted to left, right hip lower than left, and sat with weight shifted to left.  The physical therapist noted that the Veteran had severely limited right hip and knee range of motion with pain and apprehension with attempts to take through range of motion, limited strength for hip flexion and abduction due to pain.  The Veteran had difficulty bending forward and reaching right foot to put on shoes.  
   
Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

An extraschedular rating is a component of an increased rating claim.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  

The threshold factor for extraschedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for consideration in determining whether referral for an extraschedular rating is warranted include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) (2008).  

In this case, because there is competent objective evidence of right knee pain caused by the service-connected traumatic arthritis of the right femur with postoperative residuals of fracture of the right femoral neck as well as additional right hip pain due to movement of the left hip, the Board finds that the Veteran's right hip disability presents the requisite exceptional or unusual disability picture beyond that contemplated by the current rating schedule.

As such, this matter should be remanded to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an extraschedular evaluation.  To this extent only, the appeal is granted. 


ORDER

The Board having identified plausible evidence in the record that the Veteran's traumatic arthritis of the right femur with postoperative residuals of fracture of the right femoral neck since March 29, 2007, presents an unusual disability picture beyond that contemplated by the current rating schedule, referral of the claim to the Director of Compensation and Pension for consideration of an extraschedular rating is granted.


REMAND

The Board is precluded from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  Rather, the proper course is to have the matter referred to the Director of Compensation and Pension Service. 

Accordingly, the case is REMANDED for the following actions: 

1.  The RO should refer the case to the Director of Compensation and Pension for a determination as to whether the Veteran is entitled to assignment of an extraschedular rating since March 29, 2007, for service-connected traumatic arthritis of the right femur with postoperative residuals of fracture of the right femoral neck in accordance with the provisions of 38 C.F.R. § 3.321(b). 

2.  The case should again be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


